DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 8-10, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huennekens et al. (US 2006/0241465).
Huennekens et al. discloses a system for assessing vasculature of a subject, the system comprising one or more processors (18; 26; 30) in communication with an intraluminal device (22) comprising a sensor ([0040]) configured to obtain functional flow data while positioned within the vasculature ([0040]), wherein the one or more processors are configured to receive functional flow data from the sensor ([0040]; [0070]); receive an external image of the vasculature ([0041]; [0070]); determine a functional flow parameter at a plurality of locations along the vasculature based on the functional flow data ([0070]); output, to a monitor in communication with the one or more processors, a screen display (1001) that includes the external image (1010); receive, from a user interface in communication with the one or more processors, an input (1020) provided on the external image and indicating a location of the vasculature depicted in the external image ([0070]); and cause the monitor to update the screen display ([0070-0072]) such that the updated screen display comprises the external image (1010); a numerical value of the functional flow parameter corresponding to the location (1050); and a plot of the functional flow data corresponding to the location (1000).
With respect to claim 2, Huennekens et al. discloses wherein the intraluminal device comprises a guidewire ([0040]), wherein the sensor comprises a pressure sensor ([0040]), and wherein the functional flow data comprises pressure data ([0040]).
With respect to claim 3, Huennekens et al. discloses wherein the intraluminal device further comprises a flow sensor ([0040]), and wherein the functional flow data comprises the pressure data and flow data ([0040]).
With respect to claim 4, Huennekens et al. discloses wherein the intraluminal device comprises a guidewire ([0040]), wherein the sensor comprises a flow sensor ([0040]), and wherein the functional flow data comprises flow data ([0040]).
With respect to claim 5, Huennekens et al. discloses wherein the functional flow parameter comprises at least one of a fractional flow reserve (FFR), a coronary flow reserve (CFR), or a combined P-V curve ([0070]).
With respect to claim 8, Huennekens et al. discloses wherein the one or more processors are configured to cause the monitor to update the screen display to display, alongside the external image, a functional flow image that comprises the numerical value of the functional flow parameter and the plot of the functional flow data (Fig. 10; [0070]).
With respect to claim 9, Huennekens et al. discloses wherein the external image comprises a roadmap vasculature map image (1010).
With respect to claim 10, Huennekens et al. discloses wherein the one or more processors are further configured to receive a fluoroscopic image representative of the vasculature and the intraluminal device (1010; [0070]); identify a location of the intraluminal device (1020; [0070-0071]); and co-register the functional flow data with the location of the intraluminal device ([0041]; [0043]; [0070]).
With respect to claim 13, Huennekens et al. discloses wherein the processor is configured to receive input only after the processor receives the functional flow data and the external image (traversing the stored data records ([0072]; i.e. post-processing of stored data).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2006/0241465).
Huennekens et al. discloses wherein one or more processors are configured to cause the monitor to update the screen display to display the numerical value of the functional flow parameter superimposed on the external image (Fig. 10; [0070]). Huennekens et al. does not teach superimposing the plot on the external image. However, rearrangement of the plot on the display is well within the skill level of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the plot to be superimposed on the external image as a rearrangement of parts and changing visual aesthetics are well within the skill level of one of ordinary skill in the art.
With respect to claim 7, Huennekens et al. discloses a marker indicating the location of the vasculature (1050).
Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2006/0241465) in view of Schmitt et al. (US 2011/0178413).
Huennekens et al. discloses a marker indicating the area of interest (760; “reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure” [0058]). Huennekens et al. discloses the subject matter substantially as claimed except for comparison of the functional flow parameter to a threshold. However, Schmitt et al. teaches in the same field of endeavor the comparison of FFR to a clinically defined threshold can determined whether angioplasty or stenting can be avoided [0002]. Therefore, it would have been obvious to one of ordinary skill in the art to have provided Huennekens et al. with a comparison to a threshold as taught by Schmitt et al. in order to inform the physician whether angioplasty or stenting is required.
Claims 1-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvidsson (US 9,107,639) in view of Huennekens et al. (US 2006/0241465).
Arvidsson discloses  a system (100) for assessing vasculature of a subject (col. 3, lines 12-25), the system comprising: one or more processors (130; col. 4, lines 63-67) in communication with an intraluminal device comprising a sensor configured to obtain functional flow data while positioned within the vasculature (col. 3, lines 46-55), wherein the one or more processors are configured to: receive the functional flow data from the sensor (col. 3, lines 31-35); receive an external image of the vasculature (col. 3, lines 31-35); determine a functional flow parameter at a plurality of locations along the vasculature based on the functional flow data (col. 3, lines 56-62); output, to a monitor (140) in communication with the one or more processors (col. 3, lines 35-38), a screen display that includes the external image (110; col. 3, lines 16-18 and 35-45); receive, from a user interface in communication with the one or more processors (150), an input indicating a location of the vasculature on the external image (col. 4, lines 33-62; col. 5, lines 5-8 and 18-22; Fig. 4); and cause the monitor to update the screen display (col. 6, lines 24-30) such that the updated screen display comprises: the external image (col. 6, lines 21-30, Fig. 2); a numerical value of the functional flow parameter corresponding to the location (col. 6, lines 21-30; Fig. 2); and a plot of the functional flow data corresponding to the location (col. 4, lines 25-31; col. 6, lines 21-30; Fig. 2). Arvidsson does not teach an input provided on the external image and indicating a location of the vasculature depicted in the external image. However, Huennekens et al. teaches in the same field of endeavor a graphical user interface (1001) comprising an input (1020; [0072]) provided on the external image (1010; [0071]) and indicating a location of the vasculature depicted in the external image ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Arvidsson with the graphical user interface of Huennekens et al. to enable a user to traverse a set of stored data records containing functional flow information ([0072]). Arvidsson discloses wherein the intraluminal device comprises a guidewire (col. 1, lines 31-38), wherein the sensor comprises a pressure sensor (col. 1; lines 31-38), and wherein the functional flow data comprises pressure data (col. 1, line 39-53). Arvidsson discloses wherein the intraluminal device further comprises a flow sensor (col. 1, lines 31-38) and wherein the functional flow data comprises the pressure data and flow data (col. 1, lines 39-53). Arvidsson discloses fractional flow reserve (col. 1, lines 39-53). Arvidsson discloses wherein one or more processors are configured to cause the monitor to update the screen to display the numerical value of the functional flow parameter and the plot of the functional flow data superimposed on the external image (col. 6, lines 19-30; Fig. 2). Arvidsson discloses further comprises a marker indicating the location of the vasculature (Fig. 4). Arvidsson discloses wherein the external image comprises a roadmap vasculature map image (col. 1, lines 24-25; Figs. 2-4). Arvidsson discloses wherein the one or more processors are configured to receive a fluoroscopic image representative of the vasculature and the intraluminal device (Fig. 4); identify the location of the intraluminal device (col. 4, lines 25-31; col. 6, lines 31-35; Fig. 4); and co-register the functional flow data with the location of the intraluminal device (col. 4, lines 25-31; col. 6, lines 14-30; Fig. 2). Arvidsson discloses the one or more processors are configured to process the co-registered functional flow data to identify an area of interest (col. 2, lines 7-14; col. 4, line 40-48); and cause the monitor to display a marker indicating the area of interest (Fig. 4).
With respect to claim 13, Arvidsson does not teach receive the input after the processor receives the functional flow data and the external image. However, Huennekens et al. discloses traversing the stored data records ([0072]; i.e. post-processing of stored data). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Arvidsson with input selection as a selection of location during post processing is well known.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvidsson (US 9,107,639) and Huennekens et al. (US 2006/0241465) as applied in claim 1, further in view of Schmitt et al. (US 2011/0178413).
Arvidsson discloses the subject matter substantially as claimed except for comparison of the functional flow parameter to a threshold. However, Schmitt et al. teaches in the same field of endeavor the comparison of FFR to a clinically defined threshold can determined whether angioplasty or stenting can be avoided [0002]. Therefore, it would have been obvious to one of ordinary skill in the art to have provided Arvidsson with a comparison to a threshold as taught by Schmitt et al. in order to inform the physician whether angioplasty or stenting is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793